Citation Nr: 1700497	
Decision Date: 01/09/17    Archive Date: 01/18/17

DOCKET NO.  13-06 246	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for diabetes mellitus, to include as secondary to service-connected disabilities.

2.  Entitlement to an initial evaluation in excess of 10 percent for degenerative joint disease of the lumbar spine prior to February 19, 2016.

3.  Entitlement to an initial evaluation in excess of 20 percent for degenerative joint disease of the lumbar spine on or after February 19, 2016.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

B. Rideout-Davidson, Associate Counsel
INTRODUCTION

The Veteran had active duty service from February 1980 to July 1990.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from October 2009 and April 2012 rating decisions from the Department of Veterans Affairs (VA) Regional Office (RO) in Oakland, California.  

The Board remanded the case for further development in November 2015.  The case has since been returned to the Board for appellate review.

During the pendency of the appeal, in a March 2016 rating decision, the RO increased the evaluation for the Veteran's service-connected lumbar spine disability from 10 percent to 20 percent, effective February 19, 2016.  Nevertheless, applicable law mandates that, when a veteran seeks an increased evaluation, it will generally be presumed that the maximum benefit allowed by law and regulation is sought, and it follows that such a claim remains in controversy where less than the maximum benefit available is awarded.  See AB v. Brown, 6 Vet. App. 35 (1993).  Thus, the issue remains on appeal.

This appeal was processed using Virtual VA and the Veterans Benefits Management System (VBMS) paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of this electronic record.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

With regard to the claim for a higher initial evaluation, the Board finds that a remand is necessary in light of the United States Court of Appeals for Veterans Claims (Court) recent holding in Correia v. McDonald, No. 13-3238, 2016 WL 3591858 (Vet. App. July 5, 2016).  In Correia, the Court concluded that 38 C.F.R. § 4.59 required VA examinations to include joint testing for pain on both active and passive range of motion, as well as with weight-bearing and nonweight-bearing.  The Court further found that, if possible, the VA examiner should also include range of motion measurements of the opposite undamaged joint.  In this case, the VA examination reports do not include such findings.  Therefore, the Veteran should be afforded another VA examination.
 
The Board also finds that an additional medical opinion is needed to decide the claim for service connection for diabetes mellitus.  The Veteran and his representative have asserted that the February 2016 VA examiner's medical opinion as to whether the Veteran's hypertension caused or aggravated his diabetes mellitus is inadequate and have submitted a medical article to support the claim.  Moreover, in the November 2015 remand, the Board requested that the examiner comment on the medical articles submitted by the Veteran referencing a connection between obesity and diabetes mellitus.  Although the Veteran was unaware of any such articles during his February 2016 VA examination, the Board notes that his representative cited to several articles in a May 2015 brief.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his diabetes mellitus and degenerative joint disease of the lumbar spine.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file. 

Any outstanding, relevant VA medical records should also be obtained and associated with the claims file.

2.  After the above development has been completed, the Veteran should be afforded a VA examination to ascertain the severity and manifestations of his service-connected degenerative joint disease of the lumbar spine.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.
 
The examiner should report all signs and symptoms necessary for rating the disability.  In particular, he or she should provide the range of motion in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report.

The examiner should also indicate whether there is any form of ankylosis and state the total duration of incapacitating episodes during the past 12 months.  

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including any additional loss of motion, due to those factors.

In addition, the examiner should identify any associated neurologic abnormalities and state whether the Veteran has radiculopathy affecting either lower extremity.  

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

3.  After the above development has been completed, the AOJ should refer the Veteran's claims folder to the February 2016 VA examiner or, if he is unavailable, to another suitably qualified VA examiner for a clarifying medical opinion regarding the claim for service connection for diabetes mellitus.  An examination is only needed if deemed necessary by the VA examiner.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, post-service medical records, and assertions.

The examiner should note that the Veteran is competent to attest to factual matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.


The examiner should opine as to whether it is at least as likely as not that the Veteran has diabetes mellitus that is causally or etiologically related to his military service.  In so doing, the examiner should discuss the Veteran's weight while in service, whether his weight was a sign or symptom of diabetes mellitus, and whether it may have caused his diabetes mellitus.

The examiner should opine as to whether it is at least as likely as not that the Veteran has diabetes mellitus that was either caused by or permanently aggravated by his service-connected hypertension.  In so doing, the examiner should consider the medical article submitted by the Veteran and his representative on June 2, 2016 (available in VBMS). He or she should also consider the medical articles cited by the Veteran's representative in his May 2015 brief regarding a possible link between obesity and diabetes mellitus.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of a certain conclusion as it is to find against it.) 

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1, copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review. 

4.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs.

5.  When the development requested has been completed, the case should be reviewed by the AOJ on the basis of the additional evidence.  If the benefits sought on appeal are not granted, the Veteran and his representative should be furnished a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.
 
The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
J.W. ZISSIMOS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).



